Per Curiam.
The respondents have such an interest in the subject-matter of the controversy as to justify the court in permitting them to intervene. (Matter of Jones v. Willcox, 80 App. Div. 167; Osterhoudt v. Board of Supervisors, 98 N. Y. 239.) At the time of the motion to intervene, and it may be at the present time, the State Civil Service Commission had not approved the reclassification of titles in the Board of Child Welfare included in the resolution of the Municipal Civil Service Commission of January 12, 1938. Under section 11, subdivision 2, of the Civil Service Law, this resolution will “ take effect only ” upon such approval. In legal effect there can be no list until “ the position to be filled is classified.” (Civil Service Law, § 14.) Accordingly, under our decision in Matter of Amann v. Finegan (253 App. Div. 364) the intervenors must prevail and the order appealed from, entered on reargument, should be affirmed, with twenty dollars costs and disbursements to the respondents.
Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.
Order unanimously affirmed, with twenty dollars costs and disbursements.